Citation Nr: 1510471	
Decision Date: 03/12/15    Archive Date: 03/24/15	

DOCKET NO.  13-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a broken nose, to include a deviated nasal septum.

4.  Entitlement to service connection for a respiratory disorder, to include as secondary to the residuals of a broken nose, including a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to November 1963.  Pertinent evidence of record is to the effect that, while in the United States Navy, the Veteran functioned as a fire control technician.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in February 2014, on which occasion it was remanded in order that the Veteran might be afforded a hearing before the Board.  That hearing having been accomplished, the case is now, once more, before the Board for appellate review.  A transcript of the hearing is in Virtual VA.  No records are currently in the Veterans Benefits Management System electronic file.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities at issue.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of exposure to noise from naval missile systems during the Veteran's period of active military service.  It is additionally contended that, while in service, the Veteran struck and/or fractured his nose on a steel door, necessitating surgery just prior to his discharge in 1963.  Finally, it is contended that the Veteran currently has a respiratory disorder which is in some way causally related to the aforementioned residuals of a broken nose.

In that regard, while the Veteran's service entrance examination is currently of record, his service separation examination is, apparently, unavailable.  While at the time of a VA audiometric examination in August 2009, the Veteran reported that his duty in service was to "observe guided missiles at close range without hearing protection," and that his military noise exposure was "significant," not until the time of the issuance of a Statement of the Case (SOC) in March 2013 did the RO, in fact, concede inservice exposure to noise at hazardous levels.  In light of that concession, the Veteran's representative has requested that an addendum opinion be obtained prior to a final adjudication of the Veteran's claims for service connection for hearing loss and tinnitus.

Regarding the Veteran's claimed residuals of a broken nose (including a deviated nasal septum), the Board observes that, in correspondence from the Veteran's accredited representative received in August 2014, it was noted that, while records of inservice medical treatment for the Veteran's nasal trauma were not contained in his file, a recent review of service personnel records demonstrated that he was, in fact, transferred on TEMADD orders to the U.S. Naval Hospital at the Naval Air Station in Jacksonville, Florida, on November 12, 1963 for treatment purposes.  According to the Veteran's accredited representative, these personnel records corroborate the Veteran's testimony that, just prior to his discharge from service, he underwent surgery at a naval medical facility in Florida for treatment of nasal trauma.  Significantly, the aforementioned service personnel records are not at this time a part of the Veteran's claims folder.  Moreover, the Veteran has yet to undergo a VA examination for the purpose of determining the exact nature and etiology of his alleged residuals of that nasal trauma.

Finally, turning to the issue of entitlement to service connection for a chronic respiratory disorder, the Board notes that, while subsequent to his discharge from service, the Veteran has received treatment for what has been described as sinusitis and/or "sleep apnea," it is at this time somewhat unclear whether the Veteran does, in fact, suffer from a clinically identifiable chronic respiratory disorder.  Moreover, to the extent the Veteran does, in fact, suffer from such pathology, it is unclear whether the pathology in question is in any way causally related to the aforementioned residuals of nasal trauma.  Under the circumstances, further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claims for service connection.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, with a request that they attempt to obtain the Veteran's complete service personnel records, to include, in particular, personnel records covering the last few months of the Veteran's period of active military service, which is to say, the period from September to November 1963.  If the AOJ cannot locate the aforementioned personnel records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain such government records would be futile.  The AOJ should then:  (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.  If the Veteran or his representative have copies of the personnel records, they should submit them to the VA for association with the claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2004, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded VA examinations by appropriate specialists in order to more accurately determine the exact nature and etiology of his claimed nasal and respiratory pathology.  The claims folder and Virtual VA should be made available to the examiners in conjunction with the examinations.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examinations, the appropriate examiner should offer an opinion as to whether the Veteran currently suffers from chronic, clinically-identifiable nasal pathology, and, if so, whether that pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, to include alleged inservice nasal trauma.  The appropriate examiner should, in addition, offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable respiratory disorder (to include sleep apnea), and, if so, whether that disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from a chronic respiratory disorder, but that such disorder did not have its origin during his period of active military service, an additional opinion is requested as to whether any identified respiratory disorder is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's nasal pathology.

4.  The Veteran's entire claims folder should then be furnished to the same VA audiologist who conducted the aforementioned audiometric examination in August 2009, or to another similarly qualified audiologist, should that audiologist prove unavailable.  Following a review of the Veteran's entire claims file, the evaluating audiologist should once again attempt to offer an opinion as to whether the Veteran's current hearing loss and tinnitus at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service, including inservice noise exposure.  In offering this opinion, the evaluating audiologist should take into account the fact that inservice exposure to noise at hazardous levels has now been conceded by the AOJ.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management Systems electronic records (if any), have been reviewed.

5.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus, as well as his claims for service connection for the residuals of a broken nose (to include a deviated nasal septum), and a respiratory disorder (to include as secondary to the residuals of a broken nose, including a deviated nasal septum).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in March 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



